DETAILED ACTION
	In Reply filed on 30 December 2020, claims 1-4 are pending. Claims 1 and 4 are currently amended, and no claims are newly added or canceled. Claims 1-4 are considered in the current Office Action. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Sidoti on 03/08/2021 and on 03/10/2021.

The application has been amended as follows: 
Claim 1. (Currently Amended) A method for molding a resin molded member by press- molding a thermoplastic resin composite material, prepared by dispersing reinforced fibers in a thermoplastic resin composition, in a metal mold having an upper 
starting a mold-clamping process at a timing after the thermoplastic resin composite material is filled on the lower mold of the metal mold; 
starting to decompress an inside of a cavity to a [[low]] first vacuum state by a first decompression circuit at a timing when the cavity is closed by a sealing member arranged on an engagement surface of the upper mold and/or the lower mold of the metal mold as the mold-clamping process progresses and before the thermoplastic resin composite material thus filled on the lower mold of the metal mold contacts the upper mold of the metal mold; and 
completing the mold-clamping process via starting to decompress the inside of the cavity to a [[high]] second vacuum state, which is a higher vacuum state than the first vacuum state, by a second decompression circuit at a timing after the thermoplastic resin composite material thus filled on the lower mold contacts the upper mold of the metal mold as the mold-clamping process further progresses.

Claim 4. (Currently Amended) A system for molding a resin molded member, the system comprising: 
a metal mold including an upper mold and a lower mold both of which are arranged in a mutually and relatively approachable and separable manner and configured of at least a vertical parting line structure; 
[[low]] first vacuum state, connected to a cavity of the metal mold; 
a second decompression circuit, configured to generate a [[high]] second vacuum state, which is a higher vacuum state than the first vacuum state, connected to the cavity of the metal mold; 
a switching valve for switching between the first decompression circuit and the second decompression circuit; 
a controller configured to control the switching valve so that it switches  from the first decompression circuit to the second decompression circuit at a timing after the resin molded member filled on the lower mold of the metal mold contacts the upper mold of the metal mold; and 
a sealing member keeping airtightness inside the cavity of the metal mold, wherein 
the system is configured to carry out a mold-clamping process operated by speed control and subsequently a mold-clamping process operated by pressure control, after the sealing member is engaged between the upper mold and the lower mold, and 
a mold-clamping speed, operated by the speed control, is higher than a mold-clamping speed, operated by the pressure control.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kawamori (JPH07256673A) teaches all the claimed limitations (pages 3-4, OA mailed on 10/01/2020) and specifies the timing that the thermoplastic resin composite material filled on the lower mold contacts the upper mold of the metal mold as the mold-clamping process further progress (F, ¶ [0035], FIGURES 9A-B), but does not specifically teach that at the timing the mold-clamping process is completed  via starting to decompress the inside of the cavity to a second vacuum state which is a higher vacuum state than the first vacuum state by a second decompression circuit. 
Epel (US 4,551,085A) teaches that when the die set 10 reaches the evacuation position (i.e., when the upper mold 14 and the lower mold 18 are sealed; FIGURE 3) three vacuum tank valves are open in sequence for rapid withdrawal of air from the die cavity 46 (i.e., decompress an inside of cavity to a first vacuum state by a first decompression circuit), and before the molds are fully compressed (i.e., the status as shown between FIGURES 3 and FIGURE 4) the vacuum pump 56 (i.e., a second vacuum state which is a higher vacuum state than the first vacuum state) will continue to pump the die cavity 46 until the desired reduced pressure is reached at which time the die will close to the pressing or part forming position (column 6, lines 3-23). Thus, although the upper mold (surface) 14 contacts the resin material 44 at a status between FIGURES 3 and 4 and thus, it would be possible that the second vacuum state is initiated after the timing when the resin material filled on the lower mold contacts the upper mold of the metal mold, Epel does not specifically teach that the second decompression circuit is initiated at the timing after the upper mold contacts the resin material.  
Kawamori teaches that during the temporary step points (D-E) of the upper mold, the inner cavity reaches a desired level of a vacuum state for completing the molding process and at the point of contact (i.e., F) the inner cavity already reaches in the desired level (¶ [0035]; FIGURE 9A-B), Kawamori is silent to the need of a second decompression circuit that would generate a higher vacuum state, and thus, it would not be obvious to one of ordinary skill in the art to modify the molding process of Kawamori to include a second decompression circuit as recited in the claim in view of Epel. 
Furthermore, the present Specification discloses that the higher vacuum state allows voids of the inside of the material to be effectively degassed, and a porous state of carbon fibers included in a resin material contains a large amount of air, and as a result, running a second decompression circuit may effectively remove the gas component, improve strength in physical properties of the resin material, and minimize a delay during the molding process (Specification: ¶ [0040], ¶ [0044]). 
Therefore, Kawamori in view of Epel does not teach, motivate, or suggest all the claimed limitations, and the independent claim 1 is allowable. Claims 2 and 3 are allowable as being dependent from claim 1. 
The independent Claim 4 is allowable as including the claim limitation “a controller configured to control the switching valve so that it switches from the first decompression circuit to the second decompression circuit at a timing after the resin molded member filled on the lower mold of the metal mold contacts the upper mold of the metal mold” for the same reason presented in regarding claim 1 above.   
  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi (US 20140061980 A1) teaches an apparatus for producing molded article of fiber-reinforced plastic having a first sealing member and a second sealing member. 
	Zaharski (US 3504070 A) teaches a vacuum forming method and apparatus for molding that has a plurality of decompression circuits. 
	Fukuoka (JP 2008302535 A) teaches a compression type resin sealing device for compression molding capable of high-quality molding, and it is capable of reducing pressure by switching between a first pressure less than atmospheric pressure and a second pressure less than atmospheric pressure and higher than the first pressure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744